
	
		II
		111th CONGRESS
		2d Session
		S. 3897
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Dodd (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To extend the final report deadline and otherwise
		  reauthorize the National Commission on Children and Disasters.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Children and
			 Disasters Reauthorization Act of 2010.
		2.National
			 Commission on Children and Disasters Reauthorization
			(a)Deadline for
			 filling vacanciesParagraph
			 (2) of section 605(g) of the Kids in Disasters Well-being, Safety, and Health
			 Act of 2007 (title VI of division G of the Consolidated Appropriations Act,
			 2008 (Public Law 110–161; 121 Stat. 1844, 2213)) is amended by inserting
			 not later than 90 days after the date of vacancy after
			 shall be filled.
			(b)Frequency of
			 interim reportsSubsection
			 (a) of section 611 of the Kids in Disasters Well-being, Safety, and Health Act
			 of 2007 is amended—
				(1)in the subsection
			 heading, by striking Interim report and inserting
			 Interim
			 reports; and
				(2)by inserting
			 and annually thereafter after first
			 meeting.
				(c)Deadline for
			 final reportSubsection (c) of section 611 of the Kids in
			 Disasters Well-being, Safety, and Health Act of 2007 is amended by striking
			 not later than 2 years after the date of its first meeting and
			 inserting not later than December 31, 2012.
			(d)Authorization of
			 appropriationsSection 612 of such Act is amended to read as
			 follows:
				
					612.Authorization
				of appropriations
						(a)In
				generalThere is authorized
				to be appropriated to carry out this title $1,500,000 for each of fiscal years
				2011 and 2012, and $1,000,000 for fiscal year 2013.
						(b)AvailabilityAmounts
				made available pursuant to subsection (a) shall remain available until
				expended.
						.
			
